DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 08, 2022 has been entered. Claims 1-16, 18-37, 41-51, 54-61 are pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 13, 16, 18, 24-27, 34-35, 54, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Schedler (US 2019/0009072) in view of Fillmore (US 4778071) and as evidenced by Sweeney (US 5496288).
Regarding claim 1, Schedler discloses a fluid line connector (300 and 330, Fig 3B) for connecting two fluid lines together to form a fluid connection (as described in Para 0005 and Para 0007, the fluid line connectors disclosed are designed to replace standard Luer connection systems that connect conduits and/or devices) comprising: a main body (300, Fig 3B) having a male luer lock fitting (310 and 320, Fig 3B); and a cap (330, Fig 3B) coupled to the main body; wherein the cap is moveable to an aligned position in which the cap is aligned with a central axis of the male luer lock fitting of the main body (Para 0062; See Figs 3A and 4C), and wherein the cap includes a through-hole (336, Fig 3B) configured such that, in the aligned position, a shape of the through-hole permits a correspondingly-shaped female luer lock fitting to pass therethrough and engage the male luer lock fitting (Para 0063; See Fig 3A), and wherein a portion (See annotated Fig 3A below) of the main body is configured to receive the cap when the cap is in the aligned position (Para 0062; See Figs 3A and 4C), such that the portion of the main body is radially external to the cap (the portion indicated in the annotated Fig 3A is external to the cap 330 and is thus external to the radius of the cap along every radial point on the portion.) 
Schedler does not explicitly disclose that the cap is coupled to the main body by a living hinge and wherein the living hinge has an inside surface configured to abut against the main body when the cap is in the aligned position.
Fillmore teaches a main body (11, Fig 2) and a cap (12, Fig 2) coupled to the main body by a living hinge (30 and 31, Fig 3); wherein the living hinge is configured such that the cap is moveable to an aligned position in which the cap is aligned with a central axis of the main body (See Fig 5), and wherein the living hinge has an inside surface configured to abut against the main body when the cap is in the aligned position (As seen in Fig 7, the inner surface of 33 of the living hinge abuts with the portion 14 of the main body in the aligned position; the aligned position is illustrated by the dotted lines).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body and cap disclosed by Schedler to be coupled by a living hinge that abuts against the main body when the cap is in the aligned position as taught by Fillmore in order to have a cap that operates with a snap action in moving to and from a closed position; which closure does not rely on tension of the hinge; which has minimum hinge protrusion so that it is compatible with high speed filling lines thus allowing greater line speeds; which provides a low profile; and which is relatively easy to manufacture (Col 1, lines 28-35). Additionally, as evidenced by Sweeney, it is known in the art that this type of living hinge (See 138, Fig 6) can be integrated with a male luer lock fitting (See 124 and 128, Fig 6) to provide easier manipulation of the cover with one hand (Col 2, lines 52-54).

    PNG
    media_image1.png
    450
    326
    media_image1.png
    Greyscale

Regarding claim 2, the modified invention of Schedler and Fillmore discloses the male luer lock fitting (310 and 320, Fig 3B -Schedler) includes a thread (322, Fig 3B -Schedler) and a luer taper (310, Fig 3B -Schedler), the luer taper is configured to be received by the correspondingly-shaped female luer lock fitting (100, Fig 4C -Schedler) and the thread is configured to receive one or more lugs (130, Fig 3B -Schedler) of the correspondingly-shaped female luer lock fitting (See Fig 3A; Para 0064 -Schedler).
Regarding claim 13, the modified invention of Schedler and Fillmore discloses in the aligned position, the cap (330, Fig 3B-Schedler as modified by Fillmore to have a living hinge) is fastenable to the main body (300, Fig 3B-Schedler) (See Fig 4C; Para 0062-Schedler).
Regarding claim 14, the modified invention of Schedler and Fillmore discloses the cap (330, Fig 3B-Schedler as modified by Fillmore to have a living hinge) is fastenable to the male luer lock fitting (310 and 320, Fig 3B -Schedler) of the main body (300, Fig 3B-Schedler) (See Fig 4C; Para 0062-Schedler).
Regarding claim 16, the modified invention of Schedler and Fillmore discloses the cap (330, Fig 3B-Schedler as modified by Fillmore to have a living hinge) is rotationally fixable relative to the main body (300, Fig 3B-Schedler) (As stated in Col 2, line 60 - Col 3, line 2 of Fillmore, the hinge is formed integrally to the cap and main body, therefore, the cap would not be able to rotate relative to the main body).
Regarding claim 18, the modified invention of Schedler and Fillmore discloses the portion (see annotated Fig 3A above) of the main body configured to receive the cap is a portion of the male luer lock fitting (310 and 320, Fig 3B) of the main body (Para 0062; See Figs 3A and 4C -Schedler), such that when the cap is in the aligned position, the portion of the male luer lock fitting is radially external to the cap (the portion indicated in the annotated Fig 3A is external to the cap 330).
Regarding claim 24, the modified invention of Schedler and Fillmore discloses the through-hole (336, Fig 3B –Schedler) of the cap (330, Fig 3B-Schedler as modified by Fillmore to have a living hinge) has a variable radius (See Fig 3B; Para 0061 -Schedler).
Regarding claim 25, the modified invention of Schedler and Fillmore discloses the through-hole (336, Fig 3B –Schedler) of the cap (330, Fig 3B-Schedler as modified by Fillmore to have a living hinge) comprises one or more adjacent sectors (See annotated Fig 4D below -Schedler) with different radii (See Fig 3B; Para 0061 -Schedler).
Regarding claim 26, the modified invention of Schedler and Fillmore discloses at least one of the one or more adjacent sectors (See annotated Fig 4D below -Schedler) has a shape configured to receive a correspondingly-shaped lug (130, Fig 3B -Schedler) of the correspondingly-shaped female luer lock fitting (100, Fig 3B -Schedler) such to allow the correspondingly-shaped lug to pass therethrough (See Fig 3A; Para 0064 -Schedler).
Regarding claim 27, the modified invention of Schedler and Fillmore discloses the cap (330, Fig 3B-Schedler as modified by Fillmore to have a living hinge) comprises two or more radially inwardly extending portions (340, Fig 3B -Schedler) to define the shape of the through-hole (336, Fig 3B -Schedler), wherein a circumferential spacing (370, Fig 3B -Schedler) exists between each radially inwardly extending portion, each circumferential spacing defining a slot (Para 0077 -Schedler) which determines the at least one of the one or more adjacent sectors having a shape configured to receive the correspondingly-shaped lug of a female luer lock fitting to allow the correspondingly- shaped lug to pass therethrough (See Fig 3A; Para 0064 -Schedler).

    PNG
    media_image2.png
    201
    525
    media_image2.png
    Greyscale

Regarding claim 34, the modified invention of Schedler and Fillmore discloses the male luer lock fitting (310 and 320, Fig 3B -Schedler) includes a thread (322, Fig 3B -Schedler) and a luer taper (310, Fig 3B -Schedler), the luer taper is configured to be received by the correspondingly-shaped female luer lock fitting (100, Fig 4C -Schedler) and the thread is configured to receive one or more lugs (130, Fig 3B -Schedler) of the correspondingly-shaped female luer lock fitting (See Fig 3A; Para 0064 -Schedler); and when the cap is in the aligned position, the cap is adjacent to the thread (See Fig 4C -Schedler).
Regarding claim 35, the modified invention of Schedler and Fillmore discloses the main body (300, Fig 3B –Schedler) further comprises a conduit (350, Fig 3B -Schedler) configured to be attached to a fluid feed container to provide a fluid connection between the fluid feed container and the male luer lock fitting (310 and 320, Fig 3B -Schedler) of the main body (Para 0071, lines 6-8 -Schedler).
Regarding claim 54, the modified invention of Schedler and Fillmore discloses a fluid line assembly (400, Fig 3B –Schedler) comprising: a one-piece fluid line connector (300 and 330, Fig 3B –Schedler as modified by Fillmore to have a living hinge) according to claim 2 (See rejection of claim 2 above); and the female luer lock fitting (100, Fig 3B –Schedler) connectable to the one-piece fluid line connector (Para 0064 –Schedler), the female luer lock fitting comprising the one or more lugs (130, Fig 3B –Schedler) configured to be received by the thread (322, Fig 3B –Schedler) of the male luer lock fitting (310 and 320, Fig 3B –Schedler) of the one-piece fluid line connector ; wherein the female luer lock fitting is configured to connect with the one-piece fluid 10line connector such that a fluid may flow between the main body of the one-piece fluid line connector and the female luer lock fitting (Para 0071, lines 6-8 -Schedler).
Regarding claim 56, the modified invention of Schedler and Fillmore discloses the one or more lugs (130, Fig 3B –Schedler) of the female luer lock fitting (100, Fig 3B –Schedler) are circumferentially spaced from each other (See Fig 3B –Schedler).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schedler (US 2019/0009072) in view of Fillmore (US 4778071) and further in view of Servansky (US 2014/0296786).
Regarding claim 15, the modified invention of Schedler and Fillmore discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the cap is fastenable using a snap-fit connection. 
Servansky teaches a main body (315, Fig 4Aa) comprising a luer fitting (See 315, Fig 4b) and cap (340, Fig 4a) coupled to the main body (Para 0039); wherein the cap is fastenable using a snap-fit connection (the snap connection is made using snap-in points 345 and 345’; Para 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body disclosed by Schedler and Fillmore to include snap-in points as taught by Servansky in order to removable attach the cap to the main body by frictional forces. Further, Schedler points out that the main body 330 and cap 330 can be attached by a friction fit in Para 0062.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schedler (US 2019/0009072) in view of Fillmore (US 4778071) and further in view of Gibson (US 4963132).
Regarding claim 19, the modified invention of Schedler and Fillmore discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the cap is fastenable using a snap-fit connection; the portion of the main body includes a flange and the cap includes a recess configured to 4engage with the flange of the main body such that the cap forms a snap-fit connection with the main body.
Gibson teaches a main body (28, Fig 3) comprising a luer fitting (32 and 57, Fig 3) and a cap (30, Fig 3) coupled to the main body by a living hinge (68, Fig 3) wherein the cap is fastenable using a snap-fit connection (Col 4, lines 35-37); the portion of the main body includes a flange (61, Fig 3) and the cap includes a recess (78, Fig 3) configured to 4engage with the flange of the main body such that the cap forms a snap-fit connection with the main body (Col 4, lines 35-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body and cap disclosed by Schedler and Fillmore to include a flange and recess, respectively, as taught by Gibson in order to create a tight connection between the cap and main body (Col 4, lines 28-36).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Schedler (US 2019/0009072) in view of Fillmore (US 4778071) and in further view of Moldestad (US 4211439).
Regarding claim 30, the modified invention of Schedler and Fillmore discloses all of the elements of the invention as discussed above. The modified invention discloses the two or more radially inwardly extending portions (340, Fig 3B -Schedler) comprises a first radial portion (340 on the left side, Fig 4D -Schedler), a second radial portion (340 on the right side, Fig 4D -Schedler) circumferentially spaced about the cap (330, Fig 3B –Schedler as modified by Fillmore to include a living hinge) from the first radial portion (See Fig 4D), wherein the circumferential spacing between the first radial portion and the second radial portion determines a first slot (370, Fig 3B -Schedler) of the through-hole (336, Fig 3B -Schedler) configured to receive a correspondingly-shaped lug (130, Fig 3B -Schedler) of a female luer lock fitting (100, Fig 3B –Schedler).
However, the modified invention does not explicitly disclose a third radial portion circumferentially spaced about the cap from both the second radial portion and the first radial portion, the circumferential spacing between the second radial portion and the third radial portion determines a second slot of the through-hole configured to receive a correspondingly-shaped lug of the female luer lock fitting, and the 6circumferential spacing between the third radial portion and the first radial portion determines a third slot of the through-hole configured to receive a correspondingly-shaped lug of the female luer lock fitting. 
Moldestad teaches two or more radially inwardly extending portions (20, Fig 4) comprises a first radial portion (See annotated Fig 4 below), a second radial portion (See annotated Fig 4 below) circumferentially spaced about the shield (18a, Fig 4) from the first radial portion, and a third radial portion (See annotated Fig 4 below) circumferentially spaced about the shield from both the second radial portion and the first radial portion (See annotated Fig 4 below), wherein the circumferential spacing between the first radial portion and the second radial portion determines a first slot (See annotated Fig 4 below) of the through-hole configured to receive one of the at least one correspondingly-shaped lugs (22, Fig 1) of the female fitting (16, Fig 1), the circumferential spacing between the second radial portion and the third radial portion determines a second slot (See annotated Fig 4 below) of the through-hole configured to receive a different one of the at least one correspondingly-shaped lugs (22, Fig 1) of the female fitting, and the 6circumferential spacing between the third radial portion and the first radial portion determines a third slot (22, Fig 1) of the through-hole configured to receive a further different one of the at least one correspondingly-shaped lugs (22, Fig 1) of the female fitting (Col 3, lines 14-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radially inward extending portions of the cap disclosed by Schedler and Fillmore to form at least 3 slots as taught by Moldestad in order to have a one-piece fluid line connector that can prescreen out all but one out of thousands of fluid lines (Col 2, lines 3-12).

    PNG
    media_image3.png
    238
    347
    media_image3.png
    Greyscale

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Schedler (US 2019/0009072) in view of Fillmore (US 4778071) and in further view of Smolenski (US 2005/0040648).
Regarding claim 55, the modified invention of Schedler and Fillmore discloses all of the elements of the invention as discussed above. The modified invention of Schedler and Fillmore does not explicitly disclose at least one of the one or more lugs of the female luer lock fitting is in a plane that is axially offset from a plane of a different one of the one or more lugs. 
Smolenski teaches at least one of the one or more lugs (92, Fig 8) of the lock fitting (76, Fig 8) is in a plane that is axially offset from a plane of a different one of the one or more lugs (90, Fig 8) (See Fig 8; Para 0065). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more lugs disclosed by Schedler and Fillmore to include lugs that are axially offset from one another as taught by Smolenski in order to have a connector that ensures consistent centered alignment of the connector (Para 0073, lines 6-11) while also allowing the connector to operates more effectively for the useful life of the equipment (Para 0010).
Response to Arguments
Applicant’s arguments regarding Schedler failing to teach “a portion of the main body is radially external to the cap” have been fully considered but are not persuasive. The limitation as claimed only required that a portion of the main body be external to the cap along a radius of the main body. As discussed above, the portion indicated in the annotated Fig 3A is external to the cap 330 along every radial point on the portion.  The portion of the main body is external to the cap and thus is external to the radius of the cap.  The language is not narrow enough to require the portion of the main body to have a larger radius than the cap or that the cap be positioned within the portion of the main body. Additional language is needed to have this narrower interpretation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTARIUS S DANIEL/Examiner, Art Unit 3783        
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783